t c summary opinion united_states tax_court mary jane sylve petitioner and norman v sylve intervenor v commissioner of internal revenue respondent docket no 13881-02s filed date jonathan p decatorsmith for petitioner norman v sylve pro_se jason w anderson for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioner who filed a joint federal_income_tax return with intervenor signed that return under duress if not then whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 if not then whether petitioner’s failure_to_file a timely return was due to reasonable_cause and whether the underpayment_of_tax required to be shown on petitioner’s return is a substantial_understatement_of_income_tax background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in hickory hills illinois references to sec_6015 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 generally applies to any liability for tax arising after date and any liability for tax arising on or before date that remains unpaid as of such date see 115_tc_183 affd 282_f3d_326 5th cir h conf rept pincite 1998_3_cb_747 petitioner and intervenor were married on date they have four children petitioner and intervenor separated in date and their marriage was dissolved by a date judgment entered by the circuit_court of cook county illinois throughout the divorce proceedings petitioner was represented by enrico j mirabelli esquire mr mirabelli and his associate tracy m rizzo esquire ms rizzo intervenor was also represented by counsel during the divorce proceedings as of the date of their divorce petitioner and intervenor had amassed a substantial amount of what is repeatedly referred to in the record as marital debts at all times relevant intervenor was employed by united parcel service ups petitioner who at the time had only a high school education was employed only for a brief period during her marriage to intervenor for the most part according to her trial testimony during her marriage to intervenor petitioner stayed at home raising the children following her divorce petitioner was employed as a teacher’s assistant during their marriage petitioner and intervenor maintained a joint checking account for the most part they made mutual decisions regarding their marital finances and major expenditures however petitioner generally paid the monthly bills and signed most of the checks from the joint checking account at some point during the divorce proceedings petitioner was informed by mr mirabelli that intervenor had funds on deposit in an individual_retirement_account maintained with dean witter reynolds inc the dean witter ira that could be used to pay the marital debts on date the divorce court entered a document styled qualified_domestic_relations_order dean witter reynolds inc the qdro the qdro assigns intervenor’s entire_interest in the dean witter ira to petitioner the qdro also directs the immediate distribution of said interest participant share to petitioner in two parts ie percent was to be withheld on petitioner’s behalf for federal_income_tax purposes and the balance shall be distributed to petitioner by letter dated date intervenor’s divorce counsel transmitted the qdro to dean witter reynolds inc dean whitter with specific instructions that the proceeds from the dean witter ira be forwarded to mr mirabelli on behalf of petitioner a distribution request form account termination the form was processed by dean witter several weeks later the form is signed but not dated by intervenor the form proceeds as though intervenor rather than petitioner was the participant with respect to the dean witter ira and directs the proceeds of the account to be paid to petitioner without any amounts withheld for federal_income_tax purposes on date dean witter issued a check to petitioner in care of her attorney mr mirabelli for dollar_figure which represented the entire balance of the dean witter ira on date these funds were deposited in an escrow account in the name of petitioner and as petitioner’s agent mr mirabelli intervenor did not directly receive any proceeds from the dean witter ira over the years petitioner and intervenor filed joint federal_income_tax returns during their marriage petitioner did not participate in the preparation of their joint tax returns but she generally glanced over them at or about the time she signed them in petitioner and intervenor signed a tax indemnification agreement in which among other things they agreed to file joint federal and state_income_tax returns the tax indemnification agreement stated in part that neither one of them has any knowledge as to the accuracy of the information supplied by the other relative to the preparation of said returns and will hold the other responsible for any additional taxes interest or penalties as a result of the information each supplied with respect to their joint returns taking into account an extension request submitted by intervenor the joint_return was due on or before date that return was completed by intervenor’s paid tax_return_preparer on date the income reported on that return does not include the distribution from the dean witter ira intervenor signed the return on date he presented the return to petitioner for her signature but she refused to sign it without first having the return reviewed by ms rizzo to that end intervenor mailed the return to his divorce attorney who in turn forwarded the return to ms rizzo on date ms rizzo sent the return to petitioner which she signed on date and apparently returned to ms rizzo according to ms rizzo the original signed returns federal and state were inadvertently put into the divorce proceeding’s discovery files and remained there until discovered after their due dates had passed in a letter dated date ms rizzo notified intervenor’s divorce counsel that the returns were that day sent to the internal_revenue_service and asked to be notified if the internal_revenue_service or the illinois department of revenue issue any sort of penalties against mr mrs sylve for this late filing the return was received and filed by respondent on date the marital settlement agreement settlement agreement which was incorporated into the divorce judgment required intervenor to pay dollar_figure per month to petitioner as monthly family support which payments continued at all times relevant to this proceeding petitioner was also granted sole and exclusive ownership of the marital residence free and clear of any claim or interest by intervenor the settlement agreement further provided in relevant part that petitioner shall be awarded as her sole and exclusive property the escrow account currently held by her attorneys free and clear of any claim made by intervenor with the exception of approximately dollar_figure in the children’s tuition arrearage the funds in petitioner’s escrow account would be used to pay marital debts intervenor was solely and exclusively responsible for the children’s tuition arrearage petitioner and intervenor each pay one-half of the current and future school tuition for the minor children and the refund claimed on the joint_return be used to fix the roof of the marital residence on date respondent sent to petitioner and intervenor a notice of proposed adjustments with respect to their return the notice stated in part that the dean witter ira distribution was includable in their income on date petitioner submitted to respondent a form_8857 request for innocent spouse relief requesting the at the time of the divorce the marital residence was worth approximately dollar_figure the remaining unpaid mortgage on the residence at that time was approximately dollar_figure relief contemplated by subsections b c and f of sec_6015 in addition to other determinations made in the above- referenced notice_of_deficiency dated date respondent determined that petitioner was not entitled to relief under sec_6015 discussion a duress subject_to a variety of conditions and limitations not relevant here spouses may make a single return jointly of income taxes sec_6013 if for any year they do then the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_6013 petitioner and intervenor signed and filed a joint federal_income_tax return petitioner now claims that she should not be held liable for the subsequently determined deficiency resulting from an examination of that return because she signed that return under duress if what purports to be a joint federal_income_tax return is signed under duress by a taxpayer the document does not constitute a joint_return joint_and_several_liability for the tax reported on the return does not arise and this court has jurisdiction to redetermine the taxpayer’s liability on the basis of a separate_return see 81_tc_634 51_tc_116 and cases cited therein we see little point in burdening this opinion with a detailed discussion identifying and applying factors considered by this and other federal courts when addressing a taxpayer’s claim that a federal_income_tax return has been signed under duress suffice it to note that an act performed at the advice of legal counsel is wholly inconsistent with a subsequent claim that the consequences of that act can be avoided by a claim of duress and we are aware of no authority that suggests otherwise petitioner refused to sign the return when directly asked to do so by intervenor nevertheless upon advice of counsel she eventually signed the return even if her decision to do so was prompted as her brief suggests in order to facilitate the divorce settlement and in order to keep her children in school petitioner’s claim that she signed the joint_return under duress is rejected b sec_6015 relief as previously stated spouses filing a joint federal_income_tax return are jointly and severally liable for taxes shown on the return or found to be owing sec_6013 relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if neither sec_6015 nor c is available petitioner is not entitled to relief under sec_6015 or c for at least two reasons first the unreported income that is the distribution from the dean witter ira is contrary to the suggestions made in her brief attributable to petitioner the qdro assigns percent of intervenor’s interest in the dean witter ira to petitioner that being the situation the distribution from the dean witter ira is considered a distribution to her see sec_408 cf jones v commissioner tcmemo_2000_219 second even if the distribution were attributable to intervenor knowledge of that distribution precludes relief under sec_6015 or c 115_tc_183 affd 282_f3d_326 5th cir see also 116_tc_198 petitioner’s position that she was unaware of the circumstances surrounding the distribution ignores a fundamental rule_of agency ie knowledge to the agent is imputed to the principal see 9_f3d_1207 7th cir 234_f2d_783 7th cir petitioner’s divorce counsel were certainly aware of the distribution and their knowledge is imputed to petitioner consequently petitioner is not entitled to relief under sec_6015 or c and we turn our attention to petitioner’s claim for relief under sec_6015 if a taxpayer is not entitled to relief under sec_6015 or c then the taxpayer under procedures prescribed by respondent is entitled to equitable relief if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any deficiency sec_6015 120_tc_137 we review the commissioner’s determination to deny sec_6015 equitable relief using an abuse_of_discretion standard and defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir as required by sec_6015 the commissioner has prescribed procedures and factors to be used by the internal_revenue_service to determine whether a spouse qualifies for relief under that subsection at the time that petitioner requested relief under sec_6015 those procedures were set forth in revproc_2000_15 2000_1_cb_447 subsequent modification of these procedures by revproc_2003_61 2003_2_cb_296 does not affect the resolution of this case certain threshold conditions must be satisfied before the commissioner will consider a request for relief under sec_6015 see revproc_2000_15 sec_4 c b pincite respondent does not contend that petitioner fails to satisfy these threshold conditions for the year here under consideration and we focus our attention on other parts of the controlling revenue_procedure as in this case if the requesting spouse satisfies the threshold conditions of revproc_2000_15 sec_4 and relief is unavailable under revproc_2000_15 sec_4 the commissioner looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief section dollar_figure of the revenue_procedure provides a partial list of positive and negative factors that the commissioner is to take into account when considering whether to grant an individual full or partial equitable relief under sec_6015 revproc_2000_15 sec_4 lists the following six factors weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would not be paid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse giving petitioner the benefit of the doubt three of these factors weigh in favor of relief revproc_2000_15 sec_4 c b pincite lists the following six factors weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability again giving petitioner the benefit of the doubt four of the factors weigh against granting relief the lists of factors are not exhaustive no single factor is determinative and all factors should be considered and weighed appropriately revproc_2000_15 sec_4 taking into account the above-listed factors as applied to the facts in this case we conclude that respondent did not act arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 consequently respondent’s denial is not an abuse_of_discretion c addition_to_tax and penalty respondent imposed a sec_6651 addition_to_tax upon the ground that the return was not timely respondent also imposed a sec_6662 accuracy-related_penalty upon the ground that the underpayment_of_tax required to be shown on the return is a substantial_understatement_of_income_tax respondent bears the burden of production with respect to each of these items see sec_7491 sec_6651 addition_to_tax sec_6651 provides for an addition_to_tax in an amount equal to percent of the amount of the tax_shown_on_the_return for the first month plus an additional percent for each additional month or fraction of a month during which the failure_to_file continues up to a maximum of percent of the tax in the aggregate this addition_to_tax is applicable unless the taxpayer can demonstrate that the failure is due to a reasonable_cause and not due to willful neglect petitioner agrees that the return was not timely nevertheless she argues against the application of the addition_to_tax because it was intervenor and his personal accountant that prepared the return untimely petitioner’s position in this regard ignores much of the undisputed evidence placed in the record on this point especially a joint exhibit that establishes that the return was untimely because petitioner’s divorce attorney misplaced the return in the divorce proceeding’s discovery file respondent has sustained his burden of production with respect to the imposition of the addition_to_tax petitioner has failed to establish that the failure_to_file the return on a timely basis was due to reasonable_cause and not willful neglect see 469_us_241 taxpayers have a personal and nondelegable duty to file a timely return and reliance on a professional to file a return does not provide reasonable_cause for an untimely filing respondent’s imposition of the sec_6651 addition_to_tax is sustained sec_6662 penalty sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax sec_6662 d an understatement of income_tax is a substantial_understatement_of_income_tax if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to be shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 in this case for purpose of sec_6662 the difference between the amount of tax required to be shown on the return and the amount of tax_shown_on_the_return exceeds the greater of percent of the tax required to be shown on the return or dollar_figure consequently respondent has satisfied his burden of production with respect to the accuracy-related_penalty based on a substantial_understatement however sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with respect to reasonable_cause 116_tc_438 basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see united_states v boyle supra see also 110_tc_297 good_faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see united_states v boyle supra sec_1_6664-4 income_tax regs see also 125_f3d_551 7th cir affg tcmemo_1995_554 91_tc_396 affd without published opinion 940_f2d_1534 9th cir it is obvious to us that petitioner and intervenor for that matter relied entirely on the advice and recommendations of counsel with respect to the filing of the joint_return we are satisfied that under the circumstances her their reliance was reasonable and in good_faith accordingly we hold that petitioner is not liable for a sec_6662 accuracy-related_penalty for reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered for respondent as to the deficiency and the addition_to_tax under sec_6651 and for petitioner as to the accuracy-related_penalty under sec_6662
